Title: To Alexander Hamilton from James Read, 18 April 1800
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Ellis’s Island April 18th. 1800
          
          I have just received your letter of to day. By mistake ye letter of Sergt. Brinson has not been inclosed—I shall immediately upon ye receipt of it enquire into ye truth of its contents and report to you—and shall not forget to mention ye impropriety of his addressing himself to you previous to an application to his commanding officer for justice.
          I am, with great respect your Obt. servt
          
            James Read
            Captn 2d Regt. A&E
          
          Major General Hamilton
        